                 Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 1 of 18



                           IN T H E U N I T E D S T A T E S D I S T R I C T C O U R T
                        FOR T H E E A S T E R N D I S T R I C T OF P E N N S Y L V A N I A


M I C H A E L A. UPSHAW,
                 Plaintiff                                                   Civil Action No.:

            V.


AMAZON,

                    Defendant.

                                               COMPLAINT

                                          Preliminaty Statement

            This action is brought by an employee against his employer for discrimination based on

race, gender and age in violation of Civil Rights Act of 1866, 42 U.S.C. §1981, as amendedhy

the Civil Rights Act of 1991 ("Section 1981"); Title V l l of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e-l et seq. ("Title V l l " ) ; and Age Discrimination in Employment Act

of 1967, 29 U.S.C. §§ 621 et seq. ( " A D E A " ) .

            Plaintiff seeks front pay, back pay, compensatory and punitive damages, attorney's fees,

expert fees, costs and such other relief as this Court deems just and proper.

                                         Jurisdiction and Venue

            1. Original jurisdiction over Plaintiffs federal question claims is conferred upon this

Court pursuant to 42 U.S.C. § 2000e-5(f)(l) and 28 U.S.C. §§ 1331 and 1343. Supplemental

jurisdiction over Plaintiffs state law claims is conferred upon this Court pursuant to 28 U.S.C. §

1367(a).

        2. Venue lies in this district by 28 U.S.C. § 1391 (c) in that Defendant resides in this

district.

        3. Plaintiff has exhausted his administrative remedies under Title V l l .

        4. On or about May 21,2019, Plaintiff dually filed an administrative complaint against
             Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 2 of 18



Defendant Amazon ("Amazon" or "Employer") with United States Equal Employment

Opportunity Commission ( " E E O C " ) and the Pennsylvania Human Relations Commission

("PHRC") alleging race, gender and age discrimination.

          5. On or about November 26, 2019, Plaintiff received E E O C ' s Notice of Right to Sue

letter.

             A true and correct copy of E E O C ' s Right to Sue Letter is attached as Exhibit " A " .

          6. Plaintiff anticipates receiving a similar closure letter from the PHRC.

                                                 Parties

          7. Plaintiff M I C H A E L A . UPSHAW ("Plaintiff or "Upshaw") is an adult person and a

citizen of the United States. Plaintiff resides in Elkins Park, Permsylvania. At all times relevant

to this action. Plaintiff is employed by Defendant Amazon.

          8. Defendant A M A Z O N is described as a multinational technology company

headquartered in Seattle, Washington with more than 800,000 employees nationwide and

principal places of business in this district.

                                          Factual Allegatious

          9. Plaintiff is an African American male over the age of 40 years old.

          10. Defendant Amazon hired Plaintiff in September 2017 as a Pack Singles Associate at

its Fulfillment Center in Robbinsville, N J ("EWR4").

          11. In October 2018, Plaintiff became an Ambassador in the Pack Singles department.

          12. At all times relevant to this action, the following existed at E W R 4 :

             a. Tim Hayner ("Hayner")(Caucasian male) was an Operations Manager.

             b. Mike Gargano ("Gargano")(Caucasian male) was one of Plaintiffs Pack Singles

Area Manager (front half manager).

             c. Victor Thompson ("Thompson")(Caucasian male) was one of Plaintiffs Pack
           Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 3 of 18



Singles Area manager (back half manager).

            d. Antoinette ("Annie") Johnson ("Johnson")(African American female) was one of

Plaintiffs Pack Singles manager (front half manager).

            e. Corliss McQuaige ("McQuaige")(African American female) was an Amazon

Human Resources Representative.

            f.   Quiman Brown ("Brown")(African American male) was Process Assistant to

Thompson.

           g. Heather Park ("Park")(Caucasian female) was a Pack Singles Associate under the

age of 40 years old.

           h. Joy Ottens ("Ottens")(Caucasian female) was a Pack Singles Associate under the

age of 40 years old.

           i.    Janis Wince ("Wince")(Caucasian female) was a Pack Singles Associate under the

age of 40 years old.

           j.    Katie Brooks ("Brooks")(Caucasian female) was a Pack Singles Associate.

           k. Phil Roettcher ("Roettcher")(Caucasian male) was a Pack Singles Associate.

           1.    Kenya Mitchell ("MitcheU")(African American female) was a Pack Singles

Associate under the age of 40 years old.

           m. Emmanuel Carter ("Carter")(naturalized American citizen of African descent) was

a Pack Singles Associate.

                                           COUNT I

                          Race Discrimination - Disparate Treatment

       13. Plaintiff re-avers and incorporates by reference the averments in all paragraphs, supra.

       14. Plaintiff is a member of a protected class.

       15. Plaintiff is currently a Pack Singles Associate out on medical leave.

       16. Plaintiff is qualified for the position of Pack Singles Associate.
           Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 4 of 18



       17. Plaintiff is qualified for the position of Ambassador.

       18. Plaintiff is qualified for the position of Outbound Putback Associate.

       19. Working in the Pack Singles area is a physically demanding job requiring an associate

to stand at a station all day, reach up and pull down totes off of a conveyor belt, then scan, box

and package the box for delivery to customers, while achieving certain daily rates.

       20. Failing to reach daily rates can result in disciplinary actions including, but not limited

to, write ups and termination.

       21. During peak seasons, Pack Singles associates are required to work 11 hour days, 5

days a week.

       22. During non-peak seasons. Pack Singles associates work on average 10 hour days, 4

days a week.

       23. In December 2018, during peak season. Plaintiff began to make complaint to

McQuaige on numerous occasions about how he and other African American Pack Singles

(known as P A T H roles - packaging) associates were not being given the same opportunities as

non-protected class (Caucasian) Pack Singles associates to rotate into Indirect Roles positions in

Outbound Putback, l O L and S L A M areas.

       24. Indirect Roles are less stressful and less stressful job assignments, in part, because

there are no daily rate making requirements.

       25. Specifically, in December 2018, Plaintiff and Mitchell began to receive limited

Indirect Role work assignments in the Outbound Putback department, however, they were not

being given the same opportunities to work in Outbound Putback as Park, Ottens, Wince, Brooks

and Roettcher, non-protected class (Caucasian) Pack Singles associates who were being given

more opportunities and time in the Outbound Putback department.

      26. Another protected class (African American) Pack Singles associate. Carter was not
           Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 5 of 18



given any opportunities to rotate into Indirect Role work assignments including, but not limited

to, the Outbound Putback area.

        27. On or about February 11, 2019, Hayner told Plaintiff no one from Pack Singles area

would be working indirect roles in the Outbound Putback area. Specifically, Hayner said

"Outbound Putback is shut down, and no one from Pack Singles would be working in this area."

        28. However, Park, Ottens, Wince, Brooks and Roettcher continued working in the

Outbound Putback area from on or about February 11, 2019 and continued to do so at all times

relevant to this matter.

       29. Thereafter, on Wednesday, February 20, 2019, Plaintiff and Mitchell went to

McQuaige to discuss the continuing issues of protected class (African American) Pack Singles

associates not having the same opportunities to rotate into Indirect Role work assignments as

non-protected class (Caucasian) Pack Singles associates

       30. McQuaige informed Plaintiff and Mitchell of a new system in place, and suggested

they apply for other positions in the Indirect Role areas of Outbound Putback, lOL and S L A M

and escorted both Plaintiff and Mitchell to the company kiosk to personally show them what to

do and what jobs were available.

       31. McQuaige further informed Plaintiff the policy for applying for indirect roles required

not having any write-ups, productivity rate of at least 80% and applying on the company kiosk.

       32. Based on this policy requirements for indirect roles, McQuaige assured Plaintiff he

was cleared to apply.

       33. Plaintiff completed the application process before the cutoff date for the positions

available in the lOL and S L A M departments. Mitchell did the same.

       34. Later, when Plaintiff met with Gargano to find out the status of his indirect roles

applications, Gargano states the jobs applied for were not available and that the list at the kiosk
             Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 6 of 18



was wrong. Gargano instructed Plaintiff to apply again in approximately 3 months.

          35. Amazon through it managers Hayner, Gargano and Thompson failed to rotate him and

other protected class (African American) Pack Singles associates into Indirect Role assignments

and failed to consider his application for such positions, while at the same time rotating Park,

Ottens, Wince, Brooks and Roettcher into such roles is based on race.

          W H E R E F O R E , Plaintiff respectfully requests this Honorable Court enter judgment in

him favor and against Defendant Amazon in the form of front pay, back pay, compensatory and

punitive damages, attorney's fees, expert fees, costs and such other relief as this Court deems

proper.

                                           COUNT 11
                                 Race Discrimination - Retaliation

          36. Plaintiff re-avers and incorporates by reference all averments in all paragraphs, supra.

          37. Plaintiff engaged in protected activity when he made complaints to Human Resources

Representative McQuaige and Manager Johnson regarding disparate treatment based on race in

the Pack Singles department.

          38. Plaintiff engaged in protected activity when he addressed the Gemba Board.

          39. On February 7, 2019, Brown asked Plaintiff to participate in the Gemba Board

meeting.

          40. The Gemba Board consists of a series of questions and/or concerns that are addressed

in front of a group of managers and a Human Resources representative.

       41. The questions generally consist of: (a) what are positives concerning the job; (b)

safety concerns; and (c) negative concerns.

       42. Before going to the Gemba Board meeting, managers Thompson and Hayner

approached Plaintiff to find out what he was going to say to the meeting, and whether Plaintiff

wanted to talk about any of his concerns before he met with the Board.
             Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 7 of 18



         43. Plaintiff declined Thompson's and Hayner's offer to discuss matters before meeting

with the Gemma Board.

         44. Hayner then stated he and others saw what Plaintiff wrote on the Gemba Board, and

Plaintiffs statements were embarrassing to Hayner and that Plaintiff should have come to Hayner

first.

         45. Plaintiff informed Hayner he did not know who Hayner was at which point Hayner

responded he found that hard to believe and called Plaintiffs statement was "bullshit."

         46. Hayner then introduced himself to Plaintiff as Thompson's boss.

         47. Plaintiff once again denied knowing who Hayner was.

         48. At this point, Hayner stated he was familiar with race relations and discrimination

because he lived in Georgia, near Macon, for 7 years.

         49. Plaintiff found Hayner's comments curious since he did not know what living in

Georgia had to do with understanding race relations.

         50. Hayner concluded by saying he would toss Thompson's "ass right out of the building"

if he found out that Thompson was treating people of color differently.

         51. Thereafter, on February 7, 2019, Plaintiff did address the Gemba Board and expressed

his concerns about the continuing instances of preferential treatment given to non-protected class

(Caucasian) Pack Singles associates.

         52. Hayner's "threats" regarding Thompson proved to be baseless, since beginning on or

about February 11, 2019, Hayner himself also treated Plaintiff and other protected class (African

American) Pack Singles associates differently.

         53. Specifically, on April 1, 2 and 3, 2019, Plaintiff received disciplinary actions

including, but not limited to, two write-ups and one warning as well as being put on probation

until June 29, 2019. In his entire time at Amazon, Plaintiff never received any disciplinary
            Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 8 of 18



actions until after he began to participate in protected activities (i.e.. Gemma Board and

complaints of discrimination to McQuaige).

        54. On June 17,2019, Plaintiff went to Johnson to once again complaint about the lack of

opportunities for protected (African American) pack singles associates in Indirect Roles.

       55. Johnson informed Plaintiff his productivity rate the week before was 105% and his

rate for the current week was 120%. She also informed Plaintiff he was cleared (i.e., no write

ups) to go into indirect roles.

       56. On the morning of June 24, 2019, Johnson assured Plaintiff his write ups are over but

she needed to check one more thing at Human Resources to make absolutely certain Plaintiff was

cleared to be considered for indirect roles.

       57. Johnson returned to Plaintiffs work station on June 24, 2019 with "exciting news,"

that Human Resources confirmed that all Plaintiffs write ups were gone and he could start

training for indirect roles. She also used her laptop to show Plaintiff the positive feedbacks he

received.

       58. Thereafter, Johnson and Plaintiff went to the company kiosk and looked at Plaintiffs

applications for indirect role jobs. His applications were the same as they were when he applied

in February 2019.

       59. Finally, on June 24, 2019, Johnson stated Plaintiff should hear something by July 1,

2019 about training for the indirect roles and that she would continue to check the lists for his

name. Johnson also stated she would tell Gargano about Plaintiffs intended training for indirect

roles and if Gargano gave her any push back, Johnson would state there was no reason to prevent

Plaintiff from working indirect.

       60. Then, on the morning of July 2, 2019, Johnson approached Plaintiff at his morning

work station (line 4 station 17) about alleged "off task" times from Monday, July 1, 2019.
              Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 9 of 18



Plaintiff expressed that he felt he was being targeted by managers Jairaj Vorg ("Vorg")(Southeast

Asia Indian), Gargano and Michael Dudley ("Dudley")(Caucasian) because of his complaints

raised at the Gemba Board, i.e., African American Pack Singles Associates not being treated

fairly with the indirect roles. Johnson responded she could "see what is going on."

          61. Johnson further stated she was getting ready to start Plaintiff with training for an

indirect role and these new allegations would change everything. Johnson also stated that "they"

(Vorg, Gargano, and Dudley) like to play games, and that she was going to tell them to "drop this

and move forward."

          62. Later in the morning of July 2, 2019, Johnson returned to Plaintiffs work station.

She met with Vorg and Gargano, and now there was another problem - the previous write up was

still current and Plaintiff could not do any indirect roles. Plaintiff made a "Supportive Feedback"

statement regarding the July 1, 2019 first written disciplinary action.

             A true and correct copy of Plaintiff s July 2, 2019 Supportive Feedback statement is

attached as Exhibit " B " .

          63. Amazon through it managers Hayner, Vorg, Gargano and Thompson retaliated against

him for protected activity of making complaints to Human Resources representative McQuaige

and participating in the Gemba Board where he further made complaints of protected class

(African American) Pack Singles associates being treated differently than non-protected class

(Caucasian) Pack Singles associates and such retaliation is based on race.

          W H E R E F O R E , Plaintiff respectfully requests this Honorable Court enter judgment in

him favor and against Defendant Amazon in the form of front pay, back pay, compensatory and

punitive damages, attorney's fees, expert fees, costs and such other relief as this Court deems

proper.
            Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 10 of 18



                                           COUNT m
                              Race Discrimination - Disparate Impact

          64. Plaintiff re-avers and incorporates by reference all averments in all paragraphs, supra.

          65. Amazon's policies and practices for rotating persons from Pack Singles department

into Indirect Roles in Outbound Putback, lOL and S L A M areas is facially neutral requiring

persons to not have any write-ups, productivity rates of at least 80% and apply for indirect roles

through the company kiosk.

          66. However, as applied. Employer's policies and practices adversely and

disproportionally affect protected class (African American) Pack Singles Associates including,

but not limited to. Plaintiff.

          67. In the alternative, or in addition, Amazon fails and refuses to adopt alternative

employment practices in a non-discriminatory manner as to Plaintiff.

          W H E R E F O R E , Plaintiff respectfully requests this Honorable Court enter judgment in

him favor and against Defendant Amazon in the form of front pay, back pay, compensatory and

punitive damages, attorney's fees, expert fees, costs and such other relief as this Court deems

proper.

                                             COUNT I V

                        Race Discrimination - Hostile Work Environment

       68. Plaintiff re-avers and incorporates by reference all averments in all paragraphs, supra.

       69. Plaintiff is subject to severe, hostile and pervasive conduct by Employer's

management personnel that affected his ability to do his job.

       70. For example, Thompson told Plaintiff the Outbound Putback area was closed to Pack

Singles associates, thereby not allowing Plaintiff to rotate into in Indirect Roles but requiring him

to work in physically demanding and high stress Pack Singles area.

       71. At the same time, non-protected (Caucasian) Pack Singles Associates Park, Ottens,
             Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 11 of 18



Wince, Brooks and Roettcher continued to work in Outbound Putback.

          72. Further, Employer management continued to monitor Plaintiff excessively and assign

him to non-functioning work stations without assistance of management taking him off-line to

correct computer equipment, i.e., soft reboot card, thereby reducing his productivity ratings, inter

alia. (See      60-62, supra)

          73. Employer is aware of this conduct since the actions were initiated and/or maintained

by EWR4 management personnel including, but not limited to, Gargano, Thompson and Hayner.

          W H E R E F O R E , Plaintiff respectfully requests this Honorable Court enter judgment in

him favor and against Defendant Amazon in the form of front pay, back pay, compensatory and

punitive damages, attorney's fees, expert fees, costs and such other relief as this Court deems

proper.

                                        COUNT V
                     Age and Gender Discrimination - Disparate Treatment

          74. Plaintiff re-avers and incorporates by reference all averments in all paragraphs,

supra.

         75. Pack Singles Associates Park, Ottens and Winces are all females under the age of 40

years old.

         76. Each one was treated more favorably than Plaintiff as averred, supra based on age and

gender.

         77. Mitchell is a female under the age of 40 years old.

         78. On or about May 2019, Thompson informed Mitchell she was cleared for one of the

Indirect Roles positions she and Plaintiff applied for in February 2019.

         79. However, Thompson did not inform Plaintiff he also was cleared for any of the

Indirect Roles positions he applied for in February 2019.
             Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 12 of 18



          80. Plaintiff reasonably believes he continued to be denied Indirect Roles based on age

and gender.

              W H E R E F O R E , Plaintiff respectfully requests this Honorable Court enter judgment

in him favor and against Defendant Amazon in the form of front pay, back pay, compensatory

and punitive damages, attorney's fees, expert fees, costs and such other relief as this Court deems

proper.

                                        COUNT V I
                           Age and Gender Discrimination - Retaliation

          81. Plaintiff re-avers and incorporates by reference all averments in all paragraphs, supra.

          82. Plaintiff and Mitchell participated in substantially similar protected activity when they

made complaints to McQuaige regarding lack of protected class (African American) Pack Singles

Associates in Indirect Roles.

          83. Furthermore, Plaintiff participated in Gemma Board.

          84. Plaintiff reasonably believes as a result of his participation in these protected

activities, he and not Mitchell is being retaliated against by receiving excessive and inappropriate

disciplinary actions (i.e., write-ups, warnings and probations), thereby preventing him from being

considered for Indirect Roles he applied for.

          W H E R E F O R E , Plaintiff respectfully requests this Honorable Court enter judgment in

him favor and against Defendant Amazon in the form of front pay, back pay, compensatory and

punitive damages, attorney's fees, expert fees, costs and such other relief as this Court deems

proper.
Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 13 of 18



                                 Respectfully submitted:

                                 L A W O F F I C E O F K A R I N M. G U N T E R


                                 /s/ Karin M. Gunter
                                 Karin M. Gunter, Esquire
                                 PA ID No.: 79852
                                 85 Old Cedarbrook Road
                                 Wyncote, PA 19095
                                 Telephone: (215) 548-9992
                                 Facsimile: (215) 548-7277
                                 Email: Kgunterlaw2@gmail.com
                                 Counsel for Plaintiff, Michael A. Upshaw
Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 14 of 18
               Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 15 of 18




of ncidentfSptctfic Coiicems


mmiij



L
                                                Case 2:20-cv-00859-HB
                                                 Ht3m..               Document
                                                                  CIVIL COVER1SHEET
                                                                               Filed 02/14/20 Page 16 of 18
    The JS 44 c,-,1 cover sheet and the.injq,ma.«m>etmtl!tl'!'e'tl1iei'eTni1'e,lreplace nor supplement the fi;,ng and serv,ce of pleading, or other papers as required b) :aw. except                                                                 as
    provided ~ loe,al rules of      cofl
                                      Thts form, approved by the Jud,c,al
                                                             1c :1u.N'~O.NN
                                                                                 ference of the :..,nited States 1n September 1974 ,, required for the use of the C'krk of Court for the
    purpnseo 1nit1atmgthec,viiJ!pcketsheet c ,r                                 I l'A(,f u, 1111,1u1<1vtJ

    I. (a) PLAl'.'ITIFFS                                                           f-----------,------------------------
                                                                                               DEFENDANTS
    Michael A Upshaw                        .                                                                                          Amazon (EWR4)
    8366 Fisher Road. Elk1ilPark. PA 1 027                                                                                             50 New Canton Way. Robbinsville. NJ 08691
        (b) County of Residence W'f ~ irst Listed Pl~~~t1ff •                                                                            Count) of Residence of hrst Listed Defendant                           Montgo~ery.
                                      ltX( f P7 /Iv l!          ~   PI.AJNTJf   1 (   A~f,SJ                                                                               (!.,,C'S Pl.Al'VTIH CA\l \ ON: Y;
                                                                                                                                         NO~F        :N LANO CON!J!.MNA TION CASF S t:S1: THE l OC.A T'.ON 0t
                                                                                                                                                     THE TRACT OF LAND fl\;VO~ VFD

        (C) Attorneys{}       ,rrn ."vame Addre\\       G1'1d   l<:1erihone 'l.'umher)
    Kann M Gunter. Esquire
    85 O'd Cedarbrook Road
    Wyncote PA 19095 (215) 548-9992

    II. BASIS OF Jl;R(SDl5,.-.~N(Ptocean                                      X'm()neRoxOnly;                         Ill. CITIZENSHIP OF PRINCIPAL PARTIES /Place an                                                     X ,n/)ne /5,,xf,,, 1·:a,m,
                                                                                                                                   ({ nr {),ven,tJ, ( aser;; ()nlJ,;                                              and One Ro.x. /i)f I )efc ndar,, j
    '.1 ·   L S <,overnr'ler,r          (.!!,)} l'edera, Que~t,on                                                                                                  PTF        DU                                                       PTF          DU
               Pla1rihff                                    fl 5,       (;t)vernment ~nt a !'any)                         C-nzen of Tl,,s State                    '7 :       '7           Incorporated,,,, Pri,...c1pa~ Place          '.1 4       7 4
                                                                                                                                                                                             of B-1sinr5s :n Ths <;ta!e

'.1 2       U S Government                       :J 4 Diversity                                                           C,t.z.en of Another State                '7 2        '.1     2   lntorporated and Pnoc1pa. Place
               ::.JefendaPt                                 (lnJrca,e ( JliZcJiV1cp nf Parr,,,_~- ,n l1t·m Ji!;                                                                               vf BL,smrss In Anc,II er St.3re

                                                                                                                          C,tizeri or SubJeU of a                  '.1 l                   Forel gri Natwn                              '.1 6       '.1 (:,
                                                                                                                                Forei.. rn Count

    IV NATURE, OF SUIT /Place an                                X 'm One Bc,x Only)                                                                                             Cl ,ck here or . 'ature o f <; w~ Code.r) escr10!10n,;,
I              CO'IITRACT                                                         TORTS                                         FORFEITLRE/PENAL TY                              BANKRUPTCY                       OTHER ST ATLTES                             I
 7 : IO '.nsuraoce                                   PERSO"1AL l"<Jl:RY                      PERSO"<AL l"<JLRY            '.1 625 :)rug Related Seizure                  '.1 422 Appea: 28 L SC       I   ,s     '7 l 75 False ('la,ms A~t
'.1 12C Mar,ne                                  :::J l IQ A,rplar.e                     '.1 365 Personal lnJ••'Y                   of Property 2 I USC 881               .-:) 423 \V1rhdrawal                    '.1 JloQ,, Tam ·i• t;~('
cJ 110 Mil.er Acr                               '7 l 15 A,rplane Prod,,ct                          Produc.t L,ab•'•ty     :J 690 Other                                               28 ~<,C IS~                         J729taJ;
:7 : 40 Negohable l"strument                             L 1ab1hty                       '.1 36 7 Hea111, Care:                                                                                                  ::1 40C Srare Reappc,11dnr•11':',1:
:1 I 50 Recovery of Overpayment                 :J 120 Assault, L,bel &                           Phamac.eulical                                                            PROPERTY RIGHTS                      ::J 4 '. 0 Ant.r,u~t
          & E ntorcemen of J,1dg,nenr                   s·ancter                                  Personal ln;urv                                                        :J 82C Copvnghts                        '.1 410 Bar,ks and Bank,ng
'.1 · 5 I Mect,care ACI                         :J l 10 Federa. E. mployers'                      Product L1ab1 '.1ty                                                    '7 8 )0 Patent                           '.J 45C (o,,,merce
'.1 ; 52 Recovety of Def a" ·red                        !...1ab1'.1rv                   :J '68 Asbestos Personal                                                         '.1 815 Paten, Abbre-,ated              '.1 460 Depo,.ar,0n
          5tudenr ~.oalls                       '.1 l40 Manne                                      lriJbty Product                                                                   New Drug App:,<,atton       :.'1 4 70 Rac:k.e1eer lf'f-.,uenc:ed arid
          (E.xc;udes Veterans)                  '.J 14 5 Manne Product                             L,ab1hty                                                              '1 840 : rademark                                 (oJTup! Orga,11z.a!•0ns
'.1 IS l Recovery of Overpayment                         L•ab1hty                           PERSO"<AL PROPERTY                            LABOR                              SOCIAL SECt:RITY                    (1 480 Consu,..,er C red,r
          of Vete,an ·s Rene.fits               '.J JSO Motor Veh,cle                   :J 370 Other Fraud               :J     710 Fa,r Labor Standards                 (1 86 I HlA t I l95f')                  '7 485 Telephur,e Cor sumer
'1 l60 Stoc.koolders· Su·ts                     cJ 355 Motor Veh,cle                    17 371 Tn,tJ, m Lending                      Acr                                 (1 862 Black ~.ung(92l)                           Prorectior- Ac.t
'.1 I 9G Other Contract                                  Prod,1ct L,ab1l,ty             '.1 l80 Other Persona'            '.1   7 20 Labor/1\,lanageinent                :J 861 D:WC.,DlWW t4C5(gJ)              '.1 490 Cable'Sat TV
'1 I 95 Cor.rract Prod,,c.r L,ab,,ty            ::J 360 Other Persona'                            Property '.)amage                  Relations                           '.1 864 551D l,tle XVI                  J 85C Sel1.,flt es,'Com111od,fleY
 7 · 96 Franch,se                                       Injury                          '.1 l85 Property Damage          '.1    740 Ra,; way Labor Act                   '.1 86'> RSI t405Lgll                           F"<( ha,.ge
                                                cl 362 Personal :n;,rv •                          Prod,,ct L.•ab1l,ty    '.J    '51 Far,,Jy and Medical                                                          :1 890 Ou·,er Star,,torv Act,ons
                                                        Med)cai Malpractice                                                          Leave Act                                                                   '.J 891 Agn,u·t,rdl Acrs
I           REAL PROPERTY                             CIVIL RIGHTS                       PRISONER PETITIONS              1      790 Ott-er Labor ;__ ,tigation               FEDERAi JAX sun,                    .J 89 ~ t o ... iromnenr~• Maner,;_;,
'.1    2 . 0 Land Cor,den,nar ,on               '.1 440 Other Crvi'. R,ghts                  Habeas Corpus               '.1 ?9; Fmployee Renremenr                      '.18"0Taxes(l:S Pla,nr,ff               CJ 89) Freedo1" of lnforma1,on
'7     22C Foreclosure                          ~ Voting                               (1    46 l Al,en Deramee                        Income Se.(l1nty Ac,t                      or '.)efendant)
                                                                                                                                                                         '.1 87: :RS -Th,rdParty
                                                                                                                                                                                                                         A,1
                                                                                                                                                                                                                 '.1 896 Arb>t,at,on
'.1    23C Rent '..ease & Eiectment     (               Fmployment                     '7    S10 Motions ro Vac are
'.1    24C Torts ro Land                                Housrng/                                  Sentenc.e                                                                       26 L5C 7609                    ':J 899 Adm•n1,t~anve Procedt,re
 7     245 :ort P•od,,cr t.,ab1hty                      A.C(,,OIT'Jnodat,ons            :J   530 Genera:                                                                                                                  Act'Revie"" or Appea. of
'.1    290 A II Other Real Property             :J 445 Arner w/D1sab•hties • '.1             S35 :)eats Pe.,a:ty                       IMMIGRA TIO!\                                                                      Agere" :->ec:ls,ori
                                                        Employment                           Other·                      :J 462 Narura11zar1on Apphcat1on                                                        '.1 950 Const.tut•orahry of
                                                '.J 446 Amer wlD,sab,ht es. '.1 540 Mandamus & Ot•1er                    '.1 465 Other lmm,grallon                                                                       State ',tatutes
                                                        Other                           '.1 550 (IVl: Rights                     Act·ons
                                                '1 448 E. ducanon                      :J 555 Prison CoCid1t1on
                                                                                       Cl 560 C,v,t De.tainee •
                                                                                              C.ond1t1ons of
                                                                                              Conf1r,emem

            RIGl:'o/ tl',a,c an      X ,,, One ll,u (Jnty;
            Onginal              ::1 2 Remo,ed from                        ::1 3      Remanded from               7 4 Re,nstated or                :J S Transferred trom                   ::1 6 Mul:1dtstr,ct               ::1 8 Mult,d1,trtct
            Proceeding                State C-0t1rt                                   Appellate Court                    Reopened                           Another 81-tnct                      I rt,g.at,on •                     l ,ttgat,on •
                                                                                                                                                           (\pe!<.tfy;                             Transfer                         Oirert F ,te
                                                     C,te the l, S Crvrl Statute under which you are film_gJDo not ctte Jurisdtcttonal statutes unless d1vers1tn
VI. C ALSE OF ACTIO'.'i                            1-4.;.:2:_U:::..S:::..C:::....;.,19:..:8:..;1.:..·4....;2:_U.:...S.:...C.:..,.;;;,2.;;..00:..:0..;;e_-1....;a;;_n..;;d..;;2..;;9.,.;;U...::..;;!5C_6..;;2_1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                     Bnef descnpt1on of cause
                                                      Employment o,scnmmat,on based on race. gender and age

VII. REQt:ESTED I'.'i '.1                                 CHFCK IF THIS IS A CLASS ACTIO"I
                                                          l:NDFR RLLL 23. FR Cv P
                                                                                                                                DE'\1A"D
                                                                                                                                   /
                                                                                                                                                ~IV')..,..
                                                                                                                                                V[.V
                                                                                                                                                                                        CH[CK YF <; only ,f demanded ,n
                                                                                                                                                                                        JlR'r DE'\1A "D:               '.7 Yes
     CO'.\1PLAINT:
VIII. RELATED CASE(S)
      IF A'.'IY                                                                                                                                                             DOCK! T ",l,MBLR




rnROHKE LSF O"lLY
       REO.:P"!"   #                                                                             APPL YING lf P                                         Jl;[)GE
                                                fi 1:'.'IIITEDDocument
                               Case 2:20-cv-00859-HB           STATES DISTRICT COL'RT
                                            ~,jR,ftti: E'!\'.STER"Q'~fCT
                                                                         1 Filed                     I
                                                                                   02/14/20 Page 17 of 18
                                                                              PE"i"'iSYLVANIA

                                                          .ti                           'ATIO'.'11 FffkM                                       On                      Q
                  t'(,/o be used b;

Add,ess of Pla~nt,ff

Address of Defendant
                              B3~{e     W    ~ . ~
                                               rose plaim,~ md1cat

                                                     ~ f1'1_:'/4_f!J: 1 __
                                  'il:>_f/M~'~Jcobb1m,12J~A/'J o~/__ _--
                                                                                        ry of the case for the purpMe of a,signmen1 to the af!lroV,a,e calenda~

                                                                                         'tlrl?_
                                                                                                                                                                              -- -- __
Place of Accident, Incident or Transaction .                    /fQ_ N W - ) ~                             'W_d!j.)_{pp}:!rnzy'1-fl:!?; JYj_ ~-
RELATED CASE, /FANY:

Case 1'.umber                                                       Judge _                                                       Date Termmated                   ---    ~   --·



                                                                                                                                           •
Cn, ii cases are deemed related when Yes        IS   answered to any of the following questions

     Is this case related to property included in an ear her numbered suit pending or w1thm one year                                 Ye,                       ~o~
     prev,ously terminated action m this court')

2    Does this ca,e involve the same issue of fact or grow out of the same transaction as a prior suit                               YesD                      No(x]
     pendmg or w1thm one year prev10usly terminated action in this court"

3    Does this case mvolve the vahd1t) or mfrmgement of a patent already m smt or any ear her
     numbered case pendmg or w1thm one year previously terminated action of this court')
                                                                                                                                     YesO                      No    [x]
4    Is this case a second or successive habeas corpus, social security appeal. or prose civil rights                                YesO                      No~
     case fiied by the same individual')

I certify that. to my knowledge. the w1thm case             0   is / ~ is not related to any case nov. pending or wi:hm one year previously term mated act,on in
th Is court except as noted above

DA:E        ?Jl'±_l ~t~                                         .___;{_~.~                                                                     1/f~ 7:,;;._
                                                                             Attorney-at-la"' : Pro Se Plamllfj                                 Attorney ID     #   (if appl,cable)


CIVIL: (Place a, in one category only)

A.          Federal Question Cases:                                                             B.   Diversity Jur1sd1ction Cases.

01          lndemr.,t) Contract. 1\1anne Contract, and All Other Contracts                     01          Insurance Contract and Other Contracts
02
03
            FUA
            Jones Act-Personal lnJury
                                                                                                •032       Alfplane Persona: In Jury
                                                                                                           Assault. Defamallon
0    4      Antitrust
            Patent
                                                                                               •os   4     Marine Personal In;ury
                                                                                                           Motor Vehicle Personal lnJury
            Labor-Management Relations
            Civil Rights
                                                                                               •0    6
                                                                                                      7
                                                                                                           Other Personal InJUI) (Please spec1/yJ
                                                                                                           Products Liability
            Habea.5 Corpus                                                                     0     8     Products L1abihty - A~bestos

80          Securities Act(5) Cases
            Soc.al Secunty Re,1ev. Cases
                                                                                               •     9     All other D1vers1ty Cases
                                                                                                           (Please spec,fy)
            All other Federal Quest10n Cases
            (Please spec 1/y; _



                                                                              ARBITRATIO"- CERTIHCATIO'.'1
                                                     (The e[fec t of this cert,fica11on "' to remove the, ase from elzg1l>d,ty fur arb,trat1011 )


                                                         __ , coun5el of record or pro ,e plamt1ff. do hereby certify

            P rsuant to Local Civil Rule 53 2. § 3(c) (2). that to the best of my knowledge and belief. the damages recoverable m this c1vd action case
             xceed the '>urn of $150,000 00 exclusive of interest and costs




DATE
                                                                                                                                                Attorney 1 D   #    r,J app/lcab/e)
",QT!:   A tnal de novo v.111 be a trial by Jury only 1f there has been compliance v.1th f R C P 38


                                                                                                                                                         B 14 2020
              Case 2:20-cv-00859-HB Document 1 Filed 02/14/20 Page 18 of 18
                                   '
                9~            IN4'HE liNlTED STATES DISTRICT COURT
                ~,-.:4
                :·,  ~
                           FOR THE EASTERN DISTRICT OP PEN~SYLVANIA
                                  ~
                ~j   tJl          '}
                           CASE MA'.'-iA(;J·:MENT TRACK DESIG:'\ATION FOR'.\-1
Mi~ 1tur~muJ                                                                       CIVll AC r!O'.\

                             \'

.AmAFJn                                                                            ;'JO.   20
In acco1dancc with the ( ·1vil Jm,t1cc Lxpensc and Delay Rcductton Plan of this court, cmmscl for
plamt1ff shall complete a Case Management l'r,1ck Dcs1gnat1on Form 111 all CI\ ti cases at the tune of
tiling the Clllnplamt and scrvt· a copy on all defendants (Sec§ I 0.1 of the plan "ct forth on the rcvcr,c
s1<le of this form.) In the event that a defendant doc:, not agree with the plamt1ff rr.:g.ard111g ::,atd
d.:::;1gnat1on, that defendant shall, wllh 1t-. first appearance. subrmt to the clerk of court and ::;c1 vc ()11
the plaint1f! and all other parhcs, a Case Management Track Designation Forn1 :.pec1fy111g the track
to which that defendant believes the case should be a:-signed

SELECT O~E OF THE FOLLO\VIN"G CASE '1ANAGEi\U:~T TRACKS:
(a) Habeas Corpus· Cases brought under 28 U SC § 2241 through § 2255                                       ( )

(b)     Social Secunty Cases requesting review of a dcc1<;ion of the Secretary ofl kalth
        and Human Services denying plamtJff Social Security Benefits.                                          )

(c) Arbitration - Cases required to be designated for arh1trat1on under Local Civil Rule 53 2              ( )

(d) Asbestos •·· Ca.c,cs involving claims for personal    111JUI)'   or property damage from
    cxpo~urc to asbestos.                                                                                  ( )

(c) Special \tlanagcmt:nt Cases that do not fall mto track'> {a) through (d) that arc
    commonly referred to as complex and that need -.pccial or mtc..·nsc management by
    the court (Sec rcve1sc side ofth1s form for a detailed cxplaJJatl()n of special
    management ca,;cs )

( f) Standard Management · · Cases that do not fall into any one of the other track:-.




Date
 cz, '?)'rtfb~qq;t.
Telephone                              FAX ~umber                              E-:\lail Addres'l


{Ci\'   660) J0/02
